Fourth Court of Appeals
                                           San Antonio, Texas
                                                     March 23, 2015

                                               No. 04-15-00011-CV

                             IN THE INTEREST OF A.V. AND A.V., Children,

                         From the 438th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2005-CI-17414
                                 Honorable Gloria Saldana, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to April 22, 2015.

                                                                       PER CURIAM

      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Yvonne Trevino                                   Jessica Leigh Lambert
                 Law Office Yvonne J. Trevino                     The Lambert Law Firm
                 5545 Fredericksburg Rd, Suite 210                118 E. Ashby Place
                 San Antonio, TX 78229-3574                       San Antonio, TX 78212